  Case 20-01586      Doc 29    Filed 03/05/21 Entered 03/08/21 06:22:31               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:      20-01586
LATRICIA THOMPSON                           )
                                            )               Chapter: 13
                                            )
                                                            Honorable Janet S. Baer
                                            )
                                            )               DuPage
               Debtor(s)                    )

                       ORDER GRANTING MOTION TO MODIFY PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises, and with due notice
having been given to the parties entitled thereto,

  IT IS HEREBY ORDERED THAT:

   1) The Debtor's chapter 13 plan is modified to cease payments to the US Department of Education.
The student loan payments are currently in deferment. If the student loan payments come due during the
plan period, the Debtor will make the payments directly.

  2) Part 5.2 of the Debtor's chapter 13 plan is modified to read: “Name of Creditor: US Department of
Education; Current installment payment: $0.00; Amount of arrearage to be paid: $0.00; Estimated total
payments by trustee: $0.00.”

   3) The Debtor's chapter 13 plan payment is lowered to $100.00 per month for the remainder of her
plan, starting with her March 2021 payment.

                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: March 05, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
